UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         -X


United States of America                                             ORDER
                              Government,
                                                       Before Judge : Paul E. Davison, U.S.M.J

                   against"                            Case Number: 10Cr392(CS)



Jose Lagos
                              Defendants)
                                         -X


     By letter dated November 6, 2019, defendant Jose Lagos seeks appointment of counsel in
connection with certain post-convlction proceedings.

       The request is GRANTED. The Court appoints James DeVita, Esq., as counsel to Mr.
Lagos pursuant to the Criminal Justice Act.




Dated: December 18, 2019
White Plains, NY




                                                                     ,,.^—>
                                                                ^.
                                     SO ORDERED :\
                                                                 ^'•^'


                                                         Paul E^®avison
                                                         United States Magistrate Judge




                                s of Judge Dssfteon
